I respectfully disagree with the majority's conclusion with respect to the second assignment of error. The record reveals a written acknowledgment by appellant that he was informed of the "bad time" provisions of the sentencing statute at the plea hearing. In my view, this document is sufficient to put the burden upon appellant to demonstrate that he did not receive the requisite warning at the plea hearing. Since appellant offered nothing to contradict this document, I would find the trial court substantially complied with the statute.